DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase “The invention relates to…” can be implied.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claims 8 and 9 recites the limitation "the acquired FID signals".  There is insufficient antecedent basis for this limitation in the claims.
Allowable Subject Matter
Claims 1-7, 10 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art does not teach and/or suggest “wherein N2 is not equal to n1 and/or TR1 is not equal to TR2 such that different echo times are attributed to the gradient echo signals of the first and second sequences of gradient echo signals respectively; and reconstructing a MR image from the acquired gradient echo signals” in combination with the other limitations set forth in claim 1.
Regarding independent claim 10, the prior art does not teach and/or suggest “wherein N2 is not equal to N1 and/or TR2 is not equal to TR1; so that different echo times are attributed to the gradient echo signals of the first and second sequences of the gradient echo signals respectively; and reconstruct a MR image from the acquired gradient echo signals” in combination with the other limitations set forth in claim 10.
Regarding independent claim 11, the prior art does not teach and/or suggest “wherein N2 is not equal to N1 and/or TR2 is not equal to TR1; so that different echo times are attributed to the gradient echo signals of the first and second sequences of gradient echo signals respectively; and reconstructing a MR image from the acquired gradient echo signals” in combination with the other limitations set forth in claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Anand, et al. (US 6,549,008) teaches a MRI system that utilizes a closed trajectory in k-space.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118.  The examiner can normally be reached on 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
September 15, 2021